Exhibit 10.3

 

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

 

Warrant No. W-20 Warrant to Purchase 400,000 Shares of Common Stock Dated:
October 28, 2016  

 

 

WARRANT TO PURCHASE COMMON STOCK

 

Of

 

Synthesis Energy Systems, Inc.

 

FOR VALUE RECEIVED, Market Development Consulting Group, Inc. (the “Holder”) is
entitled, upon the terms and subject to the conditions set forth below, to
purchase from Synthesis Energy Systems, Inc., a Delaware corporation (the
“Company”), 400,000 shares (“Warrant Shares”) of the common stock, $0.01 par
value per share, of the Company (“Common Stock”), upon surrender of this
Warrant, at the principal office of the Company referred to below, with the
Notice of Exercise attached hereto duly executed, and simultaneous payment
therefore in lawful money of the United States at the exercise price of $0.95
per share (the “Exercise Price”). This Warrant is being issued as of October 28,
2016 (the “Warrant Issue Date”).

 

1.                  Term of Warrant. Subject to the terms and conditions set
forth herein, this Warrant shall be exercisable, in whole or in part, during the
term commencing on the Warrant Issue Date and ending at 5:00 p.m., Central Time,
on the tenth anniversary of the Warrant Issue Date, and shall be void thereafter
(the “Term”).

 

2.                  Exercise of Warrant.

 

(a)                Method of Exercise. During the Term, The purchase rights
represented by this Warrant are exercisable by the Holder, in whole or in part,
at any time or from time to time by the surrender of this Warrant and the Notice
of Exercise attached hereto as Exhibit A duly completed and executed on behalf
of the Holder, at the principal office of the Company (or such other office or
agency of the Company as it may designate by notice in writing to the Holder at
the address of the Holder appearing on the books of the Company), upon either
payment in cash, certified check or wire transfer of funds of the Exercise Price
or by an exchange of shares of Common Stock as described in the following
paragraph.

 



 
 

In lieu of a cash payment, the Holder may elect to exchange all or some of this
Warrant for shares of Common Stock equal to the value of the amount of the
Warrant being exchanged on the date of exchange. If the Holder elects to
exchange this Warrant for shares, the Holder shall tender to the Company the
Warrant for the amount being exchanged, along with written notice of the
Holder’s election to exchange some or all of this Warrant, and the Company shall
issue to the Holder the number of shares of Common Stock computed using the
following formula:

 

X= Y(A-B)
A

 



  Where X = the number of shares of Common Stock to be issued to the Holder.    
          Y = the number of shares of Common Stock purchasable under the amount
of the Warrant being exchanged (as adjusted to the date of such calculation),  
            A = the closing price of the Common Stock on the day immediately
preceding the date of exercise of the Warrant on the consolidated reporting
system of the securities exchange on which the Common Stock is then listed.    
          B = Exercise Price.



 

Notwithstanding anything to the contrary in this Section 2(a), in the event of a
Change in Control of Company (as defined in Section 11 of the Management
Consulting Agreement between the Holder and the Company dated October 30, 2013,
as the same may be amended or restated from time to time), this Warrant shall be
exercisable immediately in whole or in part.

 

(b)               Issuance of Shares. This Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and the person entitled to receive the
Warrant Shares issuable upon such exercise shall be treated for all purposes as
the holder of record of such shares as of the close of business on such date. As
promptly as practicable on or after such date and in any event within three (3)
days thereafter, the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the Warrant Shares issuable upon such exercise. In the event that this Warrant
is exercised in part, the Company, at the request of the Holder and at Company
expense, will execute and deliver a new Warrant of like tenor exercisable for
the number of Warrant Shares for which this Warrant may then be exercised.

 

3.                  No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. In lieu of any fractional share to which the Holder would otherwise be
entitled (after aggregating all shares that are being issued upon such
exercise), the Company shall make a cash payment equal to the Exercise Price
multiplied by such fraction.

 



 
 

4.                  Replacement of Warrant. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and substance to the Company
or, in the case of mutilation, on surrender and cancellation of this Warrant,
the Company at its expense shall execute and deliver, in lieu of this Warrant, a
new warrant of like tenor and amount.

 

5.                  No Rights as Stockholder. This Warrant does not entitle the
Holder to any voting rights or other rights as a stockholder of the Company
prior to the exercise hereof.

 

6.                  Restrictions on Transferability of Securities.

 

(a)                Restrictions on Transferability. This Warrant and the Warrant
Shares issuable upon exercise of this Warrant (collectively the “Securities”)
shall not be sold, assigned, transferred or pledged except upon the conditions
specified in this Section 6.

 

(b)               Restrictive Legends. Each certificate representing the
Securities and any other securities issued in respect of the Securities upon any
stock split, stock dividend, recapitalization, merger, consolidation or similar
event, shall (unless otherwise permitted by the provisions of Section 6(c)) be
stamped or imprinted with a legend in substantially the following form (in
addition to any legend required under applicable state securities laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES AND MAY NOT BE
OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FILED BY THE
ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION COVERING SUCH SECURITIES
UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Each holder of Securities and each subsequent transferee consents to the Company
making a notation on its records and giving instructions to any transfer agent
of the Securities in order to implement the restrictions on transfer established
in this Section 6.

 

(c)                Notice of Proposed Transfers. The Securities may be sold or
transferred (i) as permitted pursuant to Section 6(d) hereof, and (ii)
otherwise, with the prior written consent of the Company, such consent not to be
unreasonably withheld or delayed. Each holder of a warrant or stock certificate,
as the case may be, representing the Securities, by acceptance thereof, agrees
to comply in all respects with the provisions of this Warrant. Such holder
agrees not to make any disposition of all or any portion of the Securities
unless and until (X) there is then in effect a registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), covering such
proposed disposition and such disposition is made in accordance with such
registration statement or (Y) such holder shall have notified the Company of the
proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and if
reasonably requested by the Company, such holder shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration of such shares under the
Securities Act.

 



 
 

(d)               Exempt Transfers. Notwithstanding the foregoing Section 6(c),
no such registration statement or opinion of counsel shall be necessary for a
transfer by a holder of a warrant or stock certificate, as the case may be,
representing Securities in compliance with Rule 144(k) (or any successor
provision) of the Securities Act so long as the Company is furnished with
satisfactory evidence of compliance with such rule.

 

7.                  Reservation of Stock. The Company covenants that during the
term this Warrant is exercisable, the Company will reserve from its authorized
and unissued capital stock a sufficient number of shares to provide for the
issuance of Warrant Shares upon the exercise of this Warrant and, from time to
time, will take all steps necessary to amend its Certificate of Incorporation to
provide sufficient reserves of shares of capital stock issuable upon exercise of
this Warrant. The Company further covenants that all Warrant Shares that may be
issued upon the exercise of rights represented by this Warrant and payment of
the Exercise Price, all as set forth herein will be duly and validly authorized
and issued, fully paid and non-assessable and free from all taxes, liens and
charges in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously therewith). The Company agrees that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for Warrant Shares upon the exercise of this Warrant.

 

8.                  Adjustments. If the Company at any time while this Warrant
remains outstanding and unexpired shall (i) split, subdivide, combine or
recapitalize the issued and outstanding Common Stock into a different number of
shares of the same class, (ii) increase the number of shares of Common Stock
outstanding without receiving compensation therefore in money, services or
property, or (iii) by reclassification or recapitalization of securities or
otherwise, change the Common Stock into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the Warrant Shares
immediately prior to the happening of such event.

 

In addition, in the event of a Corporate Event (defined below), the Holder shall
be entitled to receive, in lieu of the Warrant Shares, such shares of capital
stock or other securities or property as may be issuable or payable with respect
to or in exchange for the number of Warrant Shares which the Holder would have
received had he exercised the Warrant immediately prior to such Corporate Event.
A “Corporate Event” means any of the following: (i) a dissolution or liquidation
of the Company, (ii) a sale of all or substantially all of the Company’s assets
or (iii) a merger, consolidation or combination involving the Company (other
than a merger, consolidation or combination (A) in which the Company is the
continuing or surviving corporation and (B) which does not result in the
outstanding shares of Common Stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof).

 



 
 

9.                  Registration Rights. For so long as any Warrant Shares
remain outstanding and remain subject to resale restrictions, if the Company
files any registration statement for the issuance, sale and/or resale of any
shares of its Common Stock, then the Company shall be obligated to include in
such registration statement the resale of all Warrant Shares; subject to the
following conditions and restrictions: (i) if such rights are exercised by the
Holder in connection with an underwritten offering of shares of capital stock of
the Company, then the Company shall not be required to include any Warrant
Shares in such underwritten offering unless the Holder accepts the terms of the
underwriting as agreed upon between the Company and its underwriters, and then
only in such quantity as the underwriters in their sole discretion determine
will not jeopardize the success of Company’s capital stock offering; (ii) for
the avoidance of doubt, in no event shall the Company be required to file a
post-effective amendment to any registration statement currently in effect as of
the Warrant Issue Date in order to accommodate the Holder’s rights granted
pursuant to this Section 9; and (iii) the rights of the Holder described in this
Section 9 shall not apply with respect to any Warrant Shares which the Holder
may sell pursuant to Rule 144(k) or which Consultant otherwise may sell in
compliance with the Securities Act of 1933, as amended, and applicable state
securities laws without volume, manner of sale or other limitations or
restrictions.

 

10.              Amendments and Waivers. This Warrant may not be amended except
with the written consent of the Company and the Holder. Any amendment effected
in accordance with this Section 10 shall be binding upon each future holder of
this Warrant. No waivers of, or exceptions to, any term, condition or provision
of this Warrant, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision.

 

11.              Payment of Taxes. The Company will pay any documentary stamp
taxes attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Holder in respect of which such shares are issued,
and in such case, the Company shall not be required to issue or deliver any
certificate for Warrant Shares or any Warrant until the person requesting the
same has paid to the Company the amount of such tax or has established to the
Company’s reasonable satisfaction that such tax has been paid. The Holder shall
be responsible for income taxes due under federal, state or other law, if any
such tax is due.

 

12.              Notices. Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery or
overnight courier, then such notice shall be deemed given upon receipt of
confirmation of such delivery, and (ii) if given by mail, then such notice shall
be deemed given upon the earlier of (A) receipt of such notice by the recipient
or (B) five days after such notice is deposited in first class mail, postage
prepaid. All notices shall be addressed as follows: if to the Holder, c/o
Fredrick G. Lautz Esq. Quarles & Brady, 411 East Wisconsin Avenue Suite 2040,
Milwaukee, Wisconsin 53202, and if to the Company, at Three Riverway, Suite 300,
Houston, Texas 77056 or at such other address as the Holder or the Company may
designate by ten days’ advance written notice to the other.

 



 
 

13.              Benefits. Nothing in this Warrant shall be construed to give
any person, firm or corporation (other than the Company and the Holder) any
legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the Holder.

 

14.              Successors. All the covenants and provisions hereof by or for
the benefit of the Holder shall bind and inure to the benefit of its respective
successors and assigns hereunder.

 

15.              Saturdays, Sundays and Holidays. If the last or appointed day
for the taking of any action or the expiration of any right granted herein shall
be a Saturday, Sunday or legal holiday, then (notwithstanding anything herein to
the contrary) such action may be taken or such right may be exercised on the
next succeeding day that is not a Saturday, Sunday or legal holiday.

 

16.              Counterparts. This Warrant may be executed through the use of
separate signature pages or in any number of counterparts (including by
facsimile or Portable Document Format (pdf) transmission), and each of such
counterparts shall, for all purposes, constitute one agreement binding on all
the parties, notwithstanding that all parties are not signatories to the same
counterpart.

 

[Signature Page Follows]

 



 
 

IN WITNESS WHEREOF, Synthesis Energy Systems, Inc. has caused this Warrant to be
executed by its officers thereunto duly authorized.

 

          SYNTHESIS ENERGY SYSTEMS, INC.    

By: /s/ Scott Davis

Name: Scott Davis

Title: Chief Accounting Officer & Corporate Secretary

 

 

 

 

Acknowledged and Agreed:

 

Market Development Consulting Group, Inc.

 

By: /s/ David E. Castaneda

Name: David E. Castaneda

Title: President

   

 



 
 

Exhibit A

 

NOTICE OF EXERCISE

 

To: Synthesis Energy Systems, Inc.

 

1.                  The undersigned hereby elects to purchase _______ shares of
Common Stock (“Stock”) of Synthesis Energy Systems, Inc. (the “Company”)
pursuant to the terms of the attached Warrant, and (check the applicable box):

 

[_]       tenders by means of a cash payment herewith payment in full of the
purchase price and any transfer taxes payable pursuant to the terms of the
Warrant.

 

[_]       elects the net exercise option pursuant to Section 2(a) of the
Warrant, and accordingly requests delivery of a net of ______________ of such
securities.

 

2.                  The shares of Stock to be received by the undersigned upon
exercise of the Warrant are being acquired for its own account, not as a nominee
or agent, and not with a view to resale or distribution of any part thereof, and
the undersigned has no present intention of selling, granting any participation
in, or otherwise distributing the same. The undersigned further represents that
it does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any third
person, with respect to the shares of Stock. The undersigned believes it has
received all the information it considers necessary or appropriate for deciding
whether to purchase the Stock.

 

3.                  The undersigned understands that the shares of Stock are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in transactions not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act of
1933, as amended (the “Securities Act”), only in certain limited circumstances.
In this connection, the undersigned represents that it is familiar with Rule 144
promulgated under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.

 

4.                  The undersigned understands the instruments evidencing the
Stock may bear one or all of the following legends:

 

(a)       “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES AND
MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FILED BY THE
ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION COVERING SUCH SECURITIES
UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER
THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(b)       Any legend required by applicable state law.

 



 
 

5.                  Please issue a certificate or certificates representing said
shares of Stock in the name of the undersigned:

 

 

____________________________________
[Name]

 

 

 

Executed on ____________________________ (date)

 

By: _______________________________________

 

Name: ____________________________________

 

Title (if applicable): __________________________

 

Federal Tax ID or Social Security No.: ____________

 

 

 

 

 

 